               Case 1:19-cr-00291-LAP Document 215
                                               214 Filed 01/13/21
                                                         01/12/21 Page 1 of 1

                                             590 Madison Avenue, 20th Floor, New York, NY 10022-2524                           p212 223-4000        f212 223-4134


                                                                                                The request to modify the
                                                                                                conditions of pretrial release to
  Daniel Zelenko
  (212) 895-4266                                                                                permit the travel referenced
  dzelenko@crowell.com                                                                          below is approved.

                                                              January 12, 2021 SO ORDERED.

  VIA ECF                                                                                       Dated:                      January 13, 2021
                                                                                                                            New York, New York
  The Honorable Loretta A. Preska
  United States District Judge
  United States Courthouse                                                                      ______________________________
  500 Pearl Street                                                                              LORETTA A. PRESKA, U.S.D.J.
  New York, NY 10007-1312

           Re:             Lucas Ologbenla 1:19-cr-00291-LAP

  Dear Judge Preska,

          We are writing in connection with our client, Lucas Ologbenla, concerning his pretrial
  conditions in the above-referenced matter. Mr. Ologbenla’s conditions of release include travel
  limited to the Southern District of New York, Pennsylvania and points in between for travel. I
  am writing to request a temporary modification of our client’s travel restriction to allow him to
  travel to Atlanta, Georgia from January 19th to January 24th for business purposes.

         Mr. Ologbenla works as a club promoter and concert organizer, in addition to his day job.
  Between January 19th to January 24th his promotion company will be hosting several events in
  Atlanta, Georgia. We consulted with AUSA Daniel Wolf who deferred to pretrial services.
  SDNY Pretrial Services Officer Tessier-Miller has no objections to the travel modification.

        We therefore respectfully request that Mr. Ologbenla’s conditions of release be
  temporarily modified to permit him to travel to Atlanta, Georgia from January 19th to January
  24th.

            Please do not hesitate to contact me if you have any questions.

                                                                        Sincerely,

                                                                        /s/Daniel Zelenko

                                                                        Daniel Zelenko

  Cc : Daniel Wolf, Assistant United States Attorney
  (via electronic mail)




Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
